Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed September 13th, 2021 has been entered. Claims 1-5, 7-14, and 16-22 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the non-final rejection mailed April 16th, 2021.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US-20110168311) in view of Fukushima (WO-2009107436), Hidrot (US-20140110025) and Saintigny (WO-2014179806), using the attached original documents and translation.
Regarding claim 1, Voss teaches:
A heavy truck tire tread having a longitudinal direction, a transverse direction, a thickness direction, and a ground-engaging surface, the heavy truck tire tread comprising a series of at least 50 similar tread features repeated along its longitudinal direction ([0018] – [0020]; Fig. 1, #10). While the exact number of times that the tread pattern repeats is not mentioned in the art, it could easily be 
two ducts extending from the ground-engaging surface in the thickness direction, the ducts being apart one from the other ([0027]; Fig. 3, #28) and having a duct section area of at least 10 mm2. While the duct section area is not mentioned, the distance between two of the lateral sipes ([0025]; Fig. 3, #26) can be up to 20 mm, therefore using the figure (Fig. 3), it is clear that the radius of one of the ducts (Fig. 3) could be about 2 mm in this case. Using the formula for the area of a circle, Area = Pi * radius2, this would allow the area of the circle, or the duct section area, to be about 10 mm2, which would alternatively be obvious using a change of size. The ducts also have a length of between 50% and 100% of a thickness of the tread, this length is shown by the figures (Fig. 4), where it is clear that the duct is at least half as deep as the tread; 
one void being in fluid communication with the two ducts, the void extending substantially parallel to the ground-engaging surface of the tread and at a distance therefrom and having a void section area of at least 10 mm2 ([0019] and [0027]; Figs. 2-4, #20); and 
one sipe joining the two ducts and the void ([0021]; Fig. 3, #22).

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 


In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Voss does not teach:
wherein the tread feature is otherwise blind, wherein said tread features are successive in the longitudinal direction and wherein an outer surface of said tread is continuous and uninterrupted in the longitudinal direction from one of said tread features at all transverse locations of said one of said tread features to a successive one of said tread features spaced therefrom in the longitudinal direction and for all of the successive said tread features of said series;
wherein the heavy truck tire tread is formed at least in part of a rubber composition that is based upon a cross-linkable elastomer composition, the cross-linkable rubber composition comprising, per 100 parts by weight of rubber (phr): 
at least 75 phr of a first rubber component selected from a polybutadiene rubber (BR), a styrene-butadiene rubber (SBR) or combinations thereof having a Tg of between -80 °C and -110 °C; 
between 0 phr and 25 phr of a secondary rubber component that is a diene elastomer; 
The cross-linkable rubber composition comprising at least 40 phr of a plasticizing resin having a Tg of at least 25° C ([0005]); and 
a reinforcing filler.

However, Fukushima, in a similar field of endeavor, tires for heavy vehicles, teaches:
wherein the tread feature is otherwise blind (Fig. 2), wherein said tread features are successive in the longitudinal direction and wherein an outer surface of said tread is continuous and uninterrupted in the longitudinal direction from one of said tread features at all transverse locations of said one of said tread features to a successive one of said tread features spaced therefrom in the longitudinal direction and for all of the successive said tread features of said series ([0030]; Fig. 2, #12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread of Voss to incorporate the teachings of Fukushima and make the tread feature otherwise blind, and have the tread be uninterrupted in the longitudinal direction between tread features. The purpose, as stated by Fukushima, being the step caused by the wear difference is more finely dispersed on the circumference ([0030], Page 7, lines 11-12).

Voss in view of Fukushima does not teach:
wherein the heavy truck tire tread is formed at least in part of a rubber composition that is based upon a cross-linkable elastomer composition, the cross-linkable rubber composition comprising, per 100 parts by weight of rubber (phr): 
at least 75 phr of a first rubber component selected from a polybutadiene rubber (BR), a styrene-butadiene rubber (SBR) or combinations thereof having a Tg of between -80 °C and -110 °C; 
between 0 phr and 25 phr of a secondary rubber component that is a diene elastomer; 
The cross-linkable rubber composition comprising at least 40 phr of a plasticizing resin having a Tg of at least 25° C ([0005]); and 
a reinforcing filler.

However, Hidrot, in a similar field of endeavor, tires for heavy vehicles, teaches:
wherein the heavy truck tire tread is formed at least in part of a rubber composition that is based upon a cross-linkable elastomer composition, the cross-linkable rubber composition comprising, per 100 parts by weight of rubber (phr): 
at least 75 phr of a first rubber component selected from a polybutadiene rubber (BR), a styrene-butadiene rubber (SBR) or 
between 0 phr and 25 phr of a secondary rubber component that is a diene elastomer (Table 1); and 
a reinforcing filler (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber of Voss in view of Fukushima to incorporate the teachings of Hidrot and include a specific rubber composition. The purpose, as stated by Hidrot, being conventionally, the use of natural rubber makes it possible to obtain both a low level of hysteresis (therefore a low tire heating) and a very good resistance to attack and chunking. This is why materials based on natural rubber are usually employed in forming tire treads for heavy goods vehicles. The use of non-isoprene diene elastomers such as SBR copolymers of Tg higher than the Tg of natural rubber makes it possible to improve grip on wet surfaces. However, this is achieved at the expense of hysteresis and therefore of rolling resistance; this is why it is preferable to use functionalized SBRs which make it possible to maintain hysteresis levels compatible with the use in a tread for a heavy goods vehicle tire. However, the use of this type of elastomer, although accompanied by a marked improvement in wet grip, leads to a reduction in the resistance to chunking on impact, and notably when the impacts are to the lateral parts of the treads when driving up against obstacles ([0011]).

Voss in view of Fukushima and Hidrot does not teach:
The cross-linkable rubber composition comprising at least 40 phr of a plasticizing resin having a Tg of at least 25° C.

However, Saintigny, in a similar field of endeavor, heavy duty tires with improved wear, teaches:
The cross-linkable rubber composition comprising at least 40 phr of a plasticizing resin having a Tg of at least 25° C ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber composition of Voss in view of Fukushima and Hidrot to incorporate the teachings of Saintigny and include a cross-linkable rubber composition comprising at least 40 phr of a plasticizing resin with a Tg of at least 25° C. The purpose, as stated by Saintigny, being having improved traction properties while surprisingly still maintaining good wear rates ([0008], lines 2-3).

Regarding claim 2, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 2 depends on. Voss further teaches:
wherein the two ducts of the tread feature are spaced apart by a distance of at least 4 mm ([0025]).

Regarding claim 3, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 3 depends on. Voss further teaches:
wherein the two ducts have a duct section area of between 12.6 mm2 and 78 mm2 and wherein the void has a void section area of between 12.6 mm2 and 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 4, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 4 depends on. Voss further teaches:
wherein the tread features of the series are such that the two ducts of each feature are offset with a transverse direction component and a lateral direction component of the tread (Figs. 1 and 4).

Regarding claim 5, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 5 depends on. Voss further teaches:
wherein the tread features of the series are such that the sipe of each feature is undulated (Fig. 3, #22).

Regarding claim 7, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 7 depends on, but does not teach ducted longitudinal sipes, however, Hidrot further teaches:
further comprising one or more ducted longitudinal sipe features ([0071]; Fig. 3, #41) comprising a plurality of ducts extending from the ground-engaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread of Voss in view of Fukushima, Hidrot and Saintigny to further incorporate the teachings of Hidrot and include one or more ducted longitudinal sipes. The purpose, as stated by Hidrot, being to contribute to draining the contact patch during driving ([0071], lines 12-13).

Regarding claim 8, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 7, which claim 8 depends on. Hidrot further teaches:
wherein one of the one or more longitudinal sipe features is located at a centerline of the heavy truck tread (Fig. 3).

Regarding claim 9, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 8, which claim 9 depends on. Voss further teaches:
wherein the ducts of the longitudinal sipe feature are spaced apart by a distance of between 3 mm and 5 mm. This limitation would be obvious with 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 10, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 7, which claim 10 depends on. Voss further teaches:
wherein the sipes of the longitudinal sipe feature are undulated (Fig. 1, #26).

Regarding claim 11, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 11 depends on. Voss further teaches:
comprising no longitudinal open groove in a shoulder area of the heavy truck tire tread (Figs. 2-3).

Regarding claim 12, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 12 depends on, but does not teach the cross-linkable rubber composition comprising at least 90 phr of the polybutadiene rubber, however, Saintigny further teaches:
wherein the cross-linkable rubber composition comprises at least 90 phr of the polybutadiene rubber ([0005] and [0018]).


Regarding claim 13, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 13 depends on, but does not teach the cross-linkable rubber composition comprising at least 100 phr of the polybutadiene rubber, however, Saintigny further teaches:
wherein the cross-linkable rubber composition comprises at least 100 phr of the polybutadiene rubber ([0005] and [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber composition of Voss in view of Fukushima, Hidrot and Saintigny to further incorporate the teachings of Saintigny and comprise at least 100 phr of the polybutadiene rubber. The purpose, as stated by Saintigny, being so that tire wear may be improved by increasing the amount of polybutadiene blended into the tread's rubber composition ([0003], lines 6-7).

Regarding claim 14, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 14 depends on. Hidrot further teaches:
wherein the Tg of the first rubber component is between -80° C and -105° C.

Regarding claim 16, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 16 depends on. Hidrot further teaches:
wherein the secondary rubber component is selected from natural rubber (NR), polyisoprene (IR) or combinations thereof (Table 1).

Regarding claim 17, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 17 depends on. Hidrot further teaches:
wherein the reinforcing filler is between 90 phr and 150 phr of silica ([0046] and [0066]).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 18, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 18 depends on. Saintigny further teaches:
wherein cross-linkable rubber composition includes between 50 phr and 120 phr of the plasticizing resin ([0005]).

Regarding claim 19, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 19 depends on. Saintigny further teaches:
wherein the Tg of the rubber composition is between -35° C and 0° C ([0007]).

Regarding claim 21, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 21 depends on. Voss further teaches:
wherein the tread is formed entirely of the rubber composition. This is taught from the rejection of claim 1 above.

Regarding claim 22, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 22 depends on. Hidrot further teaches:
wherein the tread is laterally divided into a central portion and two side portions, each side portion including no more than 25% of a lateral width of the tread, wherein the side portions are formed of the rubber composition, as is taught by the rejection of claim 1 above. The central portion is formed of a central rubber composition comprising at least 75 phr of natural rubber. This combination would be obvious barring unexpected results or a showing of criticality to use A0 (Table 1) for the center portion, which has 60 phr natural rubber, a close but not overlapping range with the claimed at least 75 phr, and the claimed composition from claim 1 above for the side portions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voss (US-20110168311) in view of Fukushima (WO-2009107436), Hidrot (US-20140110025) and Saintigny (WO-2014179806), as applied to claim 1 above, and further in view of Longchambon (U.S. Patent No. 8987353), using the attached original documents and translation.
Regarding claim 20, Voss in view of Fukushima, Hidrot and Saintigny teaches the limitations of claim 1, which claim 20 depends on, but does not teach a specific max tan delta value, however, Longchambon, in a similar field of endeavor, a rubber composition for tires, including heavy duty tires, teaches:
wherein a max tan delta of the rubber composition is between 0.2 and 0.4 as measured in accordance with ASTM D5992-96 (Col. 5, lines 12-28; Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber composition of Voss in view of Fukushima, Hidrot and Saintigny to incorporate the teachings of Longchambon and have a max tan delta of between 0.2 and 0.4. The purpose, as stated by Longchambon, being reduced rolling resistance without having a disadvantageous effect on their wear resistance (Col. 1, lines 45-48).

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks pages 6-9, filed 09/13/2021, with respect to the rejection of claim 1 under Voss (US-20110168311) in view of Hidrot (US-20140110025) and Saintigny (WO-2014179806) regarding the tread feature being otherwise blind and the new amended limitations, have been fully 

The rest of applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant’s next argument, see applicant arguments/remarks page 9, states that relying on the drawings for measurements is not a proper rejection when the reference is silent as to the dimensions. This argument is not persuasive because the dimensions are not being measured from the drawings. The reference is not silent to all of the dimensions, as it gives the distance between two of the lateral sipes ([0025]; Fig. 3, #26) being up to 20 mm. All of the other dimensions used in the rejection are simply relative dimensions in comparison to that measurement, and are not simply measurements of dimensions from the drawings absent of any given dimension, therefore the argument is not persuasive. 
Alternatively, even if the argument were persuasive, the limitation is still rejected by a change of size argument in the absence of a showing of criticality or unexpected results.

Applicant next argues, see applicant’s arguments/remarks filed 09/13/2021 on pages 9-10, that the combinations of Hidrot and Saintigny with Voss are improper due to lack of motivation and therefore do not read on the limitations of claim 1. The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748